DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 04/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,262,484 has been reviewed and is accepted. The terminal disclaimer has been recorded. 
Response to Amendment
This action is in response to the communications and remarks filed on 04/20/2022. Claims 1-5, 7-10, 13, 15-18, and 20 have been amended. Claims 1-20 have been examined and are pending.
Response to Arguments
Applicant’s Amendments necessitated anew ground of rejection; accordingly, Applicant’s arguments see pages 9-11 of remarks, filed 04/20/2022, with respect to amended independent claims 1 and 16 (Nielsen (US 2002/0180582) in view of Crisp (US 2003/0102957) ) have been considered but are moot in view of the new ground of rejections (Nielsen, US PG Publication (20020180582 A1), was submitted by 10/09/2020 IDS, in view of Gerhardt et al., hereinafter (“Gerhardt”), US PG Publication (20200329136 A1)) applied below.
Acknowledgement to Applicant’s amendment to the abstract has been noted. The claim has been reviewed, entered and found obviating to previously raised objection for minor informalities. Objection to the abstract is hereby withdrawn.
Acknowledgement to Applicant's amendment to claims 1-7, 7-10, 13, and 15-18 have been noted. The claim has been reviewed, entered and found obviating to previously raised rejection under 35 USC 112 2nd. Rejection under 35 USC 112 2nd to claims 1-20 is hereby withdrawn.
Applicants’ arguments in the instant Amendment, filed on 04/20/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “...Claims 1-13 and 15-19 were rejected over Nielsen (US 2002/0180582) in view of Crisp (US 2003/0102957) and Fisher (US 2014/0266586); and " Claim 20 was rejected over Nielsen in view of Crisp... the Office Action acknowledges that Nielsen does not teach "receiving, by a server, permission for a guest user to access the locking device using a second mobile device, the permission provided from an external device prior to the second mobile device interacting with the electronic lock." Nielsen necessarily does not disclose, teach, or suggest "receiving, at the server, permission for a guest user to access the electronic lock using a second mobile device" where "the permission is provided from an external device prior to the second mobile device interacting with the electronic lock" and "the external device is a user device operated by a user that has access rights to the electronic lock," as recited by amended independent Claim 16 (and similarly recited by amended independent Claim 1). 
		The Office Action relies on Crisp to cure the deficiencies of Nielsen. In the Office Action, the Examiner interpreted the GPS equipment disclosed by Crisp as teaching the claimed "external device" and the location determination signals provided by the GPS equipment as teaching the claimed "permission." Applicant has amended independent Claims 1 and 16 to clarify the claimed "external device" to distinguish the GPS equipment of Crisp. Specifically, the GPS equipment of Crisp is not "a user device operated by a user that has access rights to the electronic lock." Fisher fails to cure the deficiencies of Nielsen and Gerhardt. Amended independent Claim 1 and amended independent Claim 16 are not, therefore, rendered obvious in view of Nielsen, Crisp, and Fisher.” 
The Examiner respectfully submits that Nielsen does teach aspects of the amended limitation of “receiving, at the server, permission for a guest user to access the electronic lock using a second mobile device" where "the permission is provided from an external device prior to the second mobile device interacting with the electronic lock" and "the external device is a user device operated by a user that has access rights to the electronic lock.” Examiner look to Nielsen [Nielsen, See ¶0019: .. a plurality of different access codes to different buildings may be stored and related to one or more electronic key devices. ¶0129: access code management system 211; ¶¶0019, 0021 and 0031-0032: access codes. ]. More importantly, Examiner looked to  Gerhardt et al 20200329136 A1 to reject the amendments to independent claims 1 and 16, as disclosed below.
Applicant’s arguments: “Claims 2-13, 15, and 17-19 depend variously from independent Claims 1 and 16 and are patentable over the art of record for at least the same reasons as their respective independent claim, as well as for reciting other novel and nonobvious elements. Favorable reconsideration and withdrawal of the rejections of Claims 1-13 and 15-19 under 35 U.S.C. § 103 is respectfully requested.”
The Examiner respectfully submits that by virtue of dependency of claims 2-13, 15, and 17-19 to independent claims 1 and 16, as such are rejected below.
Applicant’s arguments: “The combination of Nielsen and Gerhardt does not disclose, teach, or suggest the system recited be amended independent Claim 20. 
		By this Amendment and Reply, Applicant has amended independent Claim 20 to incorporate the subject matter from Claim 14 indicated to be allowable. Amended independent 20 is, therefore, patentable over the art of record for at least the same reasoning as Claim 14. Favorable reconsideration and withdrawal of the rejection of independent Claim 20 under 35 U.S.C. § 103, and the allowance thereof, is respectfully requested.”
The Examiner respectfully submits that independent claim 20 is now allowable, as the allowable subject matter has been incorporated after performing a thorough search of the limitations of independent claim 20.
Acknowledgement of Applicant's response to obviousness-type double patenting and is further noted as set forth in the Non-Final Office Action mailed 01/21/2022. After further review of co-pending US PG Publication: 16/293,507, which has been abandoned. Examiner withdraws the Double Patenting rejection. 
Acknowledgement of Applicant's response to obviousness-type double patenting and is further noted as set forth in the Non-Final Office Action mailed 01/21/2022. After further review of the submission of the approved terminal disclaimer of US Patent:: 10,262,484. Examiner withdraws the Double Patenting rejection.
	Allowable Subject Matter

Claim 14 is objected to as being dependent upon a rejected base claim, but
would be allowable if rewritten in independent form including all of the limitations of the
base claim and all intervening claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Claims 1, 4-7, 9-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen, US PG Publication (20020180582 A1), was submitted by 10/09/2020 IDS, in view of Gerhardt et al., hereinafter (“Gerhardt”), US PG Publication (20200329136 A1). 
Regarding currently amended claims 1 and 16, Nielsen teaches a method comprising and a method comprising:
establishing communication between a first mobile device and an electronic lock via a first wireless transceiver of the first mobile device and a second wireless transceiver of the electronic lock; [Nielsen, ¶0039 When the electronic key device (a first mobile device) comprises the second storage means, the transmission of the second access code to the lock control unit (a locking device) may be based upon a short range, fast communications channel. ¶0127: The electronic key device 201 is further equipped with a communications interface 204 (a first wireless transceiver of the first mobile device), for example the transmit/receive aerial of a mobile phone. ¶0129:  a receiver 227 (a second wireless transceiver of the locking device) for receiving control signals from the electronic key device 201.]
determining a location of at least one of the first mobile device or theelectronic lock responsive to the communication; [Nielsen, ¶¶0141-0143: a connection to external GIS, GPS, or the like provide status and tracking information of the location of the electronic key device]
generating, by the server, [[a]] the guest user profile in response to receiving the permission, the guest user profile comprising data usable to allow the guest user to lock or unlock the electronic lock; [Nielsen, ¶¶0019, 0021 and 0031-0032:  it is an advantage of the invention that a plurality of different access codes (the permission) to different buildings may be stored and related to one or more electronic key devices, providing a flexible way of customising an access right profile (a guest user profile) for each electronic key device. different security levels for a given building, self-destructive access codes, conditioned access codes, access codes for limited periods of times, etc. ¶0074: access codes (the permission) may be transmitted from a central access code management system. This may be done in response to a specific request for an access right (in response to receiving the permission). ¶0128: The access code management system 211 generates and administers the access codes (data usable to allow the guest user to lock or unlock the locking device) as described in connection with FIGS. 3 and 9a-b. Examiner interprets that the various levels of access codes are associated with the access right profile] and 
transmitting, by the server, the guest user profile to the second mobile device. [Nielsen, ¶0182: the access code management module 814 may handle additional administrative tasks; access code management module 814 interfaces with an access code transmission module 813 which, upon request, handles the transmission of access codes to the electronic key devices and/or lock control units, for example by implementing one or more layers of a layered communications protocol used for the communication. Examiner interprets that the various levels of access codes are associated with the access right profile for the appropriate electronic key device, which can be a plurality of electronic key devices; see ¶0019]
transmitting, by the first mobile device, the location to a server; [Nielsen, ¶0142: Information about which electronic key devices have been used in connection with which lock control unit or location] and 
While Nielsen teaches the server, the permission and a second mobile device [Nielsen, See ¶0019: .. a plurality of different access codes to different buildings may be stored and related to one or more electronic key devices. ¶0129: access code management system 211; ¶¶0019, 0021 and 0031-0032: access codes. ]; however, Nielsen fails to explicitly teach but Gerhardt teaches receiving, by a server, permission for a guest user to access the electronic lock using a second mobile device, the permission provided from an external device prior to the second mobile device interacting with the electronic lock, wherein the external device is a user device operated by a user that has access rights to the electronic lock; [Gerhardt et al 20200329136 A1, Fig. 9 and ¶¶0005, 0016, and 0063-0064: present disclosure relates to a network accessible system, a first and a second portable electronic device and a first and second web services to communicate remotely through nearby server (a server) to electrical strikes, electronic lock system, doorknob locks, or others (the electronic lock) to actuate. Fig. 9 demonstrates a scenario where someone who is not authorized as a user (a guest user) on a lock requests access. The unauthorized account on the electronic device (900) attempts to read the NFC/QR code (101) using the methods described previously (103 & 104). The device will attempt to authenticate with the web service, however as the device is not authorized the web service will not unlock the door. The application on the device (901) receives a response from the web service indicating the user does not have access to that lock instance and will prompt the unauthorized user if he or she wishes to request access from the lock's administrator. The electronic device 900 of a requesting guest (the external device is a user device operated by a user) wants to access entry by unlocking door remotely where the administrator/owner can be notified from anywhere prompting the requesting’s user’s profile (i.e. includes name, photo, email address, or agency of employment) information (permission for a guest user to access the electronic lock) to be accessed to determine authorized user or deny requestor access.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of an electronic key device a system and a method of managing electronic key information of Nielsen before him or her by including the teachings of systems/methods for controlling a locking mechanism using a portable electronic device of Gerhardt. The motivation/suggestion would have been obvious to try to modify the lock mechanism of Nielsen by adding the acts of a web service/server/gateway services to access, administer, and configure the remotely accessible electronic lock system of Gerhardt. [Gerhardt, ¶¶0005 and 0063-0064].  

Regarding currently amended claim 4, the combination of Nielsen and Gerhardt teach claim 1 as described above.
Nielsen teaches wherein the electronic lock does not communicate with the server. [Nielsen, ¶0171: It is an advantage of this embodiment that it does not require on-line communication between the electronic key device 701 and the access code management system 711]
Regarding currently amended claim 5, the combination of Nielsen and Gerhardt teach claim 1 as described above.
Nielsen teaches wherein the location is determined by at least one of the first mobile device or the electronic lock. [See Nielsen, ¶¶0135 and 0141-0143: The log data may be transmitted to the access code management system at predetermined time intervals, on request; a connection to external GIS, GPS, or the like provide status and tracking information of the location of the electronic key device]

Regarding claim 6, the combination of Nielsen and Gerhardt teach claim 1 as described above.
Nielsen teaches wherein the external device is not the first mobile device. [Nielsen, ¶0188: external services that are part of the integration services of GPS/GIS systems.]

Regarding currently amended claims 7 and 18, the combination of Nielsen and Gerhardt teach claim 1 as described above.
Nielsen teaches wherein the external device is the first mobile device, further comprising providing, by the first mobile device, the permission for the guest user to access theelectronic lock using the second mobile device. [Nielsen, ¶0115: As an access right grantee 153, the first company receives access codes from the access code administrator 151, a second company, organisation or person, who manages the electronic key system and who may operate as a service provider for the delivery of a number of different goods and services. The administrator 151 also transfers the access codes to the lock control units 121 which control the locks in the subscriber's residence. The administrator 151 may also supply the access right grantee 153 with the electronic key devices and, possibly, other necessary physical as well as nonphysical tools, by which, for example, the access right owner 152]
Regarding currently amended claims 8 and 17, the combination of Nielsen and Gerhardt teach claim 1 as described above.
However, Nielsen fail to explicitly teach but Gerhardt teaches further comprising at least one of: displaying a mapping interface on a display of the second mobile device graphically illustrating the location of the electronic lock; [Gerhardt, Fig. 25 and  ¶0135: a logging panel as viewed by an authenticated user through a web, mobile, tablet or other browser interface with web services associated with the locking system. ¶0136: Any data relating to the locking system that is recorded by the locking system or associated web service or both may be conveyed on a map (2501) which may note the position of the locking system or the position of any data transmission sent or received from the locking system or web service.] or
 providing navigational directions on the mapping interface to assist the guest user with navigating to the location of the electronic lock. [¶]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of an electronic key device a system and a method of managing electronic key information of Nielsen before him or her by including the teachings of systems/methods for controlling a locking mechanism using a portable electronic device of Gerhardt. The motivation/suggestion would have been obvious to try to modify the lock mechanism of Nielsen by adding the external GPS system features to portable communications device that includes both a low power radio to communicate to the lockbox and geo location/position of the locking system on a map depicted in 2501 on a mobile device of Gerhardt [, ¶¶0006-0007 and 0016].  

Regarding currently amended claim 9, the combination of Nielsen and Gerhardt teach claim 8 as described above.
Nielsen teaches wherein the guest user profile includes a limitation to access to the electronic lock by at least one of the second mobile device or the guest user. [Nielsen 0033: It is a further advantage of the invention that the access right profile of individual electronic key devices and lock control units may be changed on short notice or in regular or random time intervals in order to increase the security of the access control. See also 0138]

Regarding currently amended claim 10, the combination of Nielsen and Gerhardt teach claim 9 as described above.
Nielsen teaches wherein the limitation is configured to limit access by the at least one of the second mobile device or the guest user to a maximum number of unlocking times of the electronic lock. [Nielsen, ¶0138: The access rights and codes specifying the corresponding access right grantee 352, including a specification of the locations, lock control units, times of allowed access, types of allowed access, etc. ]

Regarding claim 11, the combination of Nielsen and Gerhardt teach claim 9 as described above.
Nielsen teaches wherein the limitation is configured to limit access by the at least one of the second mobile device or the guest user to a predetermined schedule. [Nielsen, ¶0145: In this case the administrator 351 is able to allow an access right owner to grant access to the location on a one-time basis or for a predetermined number of times.]
Regarding claim 12, the combination of Nielsen and Gerhardt teach claim 11 as described above.
Nielsen teaches wherein the predetermined schedule comprises at least one of (i) a start time and an end time for the access granted to the at least one of the second mobile device or the guest user or (ii) one or more days of the week for the access granted to the at least one of the second mobile device or the guest user. [Nielsen, ¶0012: certain time periods, such as on certain weekdays or at certain times of the day, for example a newspaper delivery man may require access]

Regarding currently amended claim 13, the combination of Nielsen and Gerhardt teach claim 1 as described above.
Nielsen teaches receiving, by the electronic lock, the guest user profile from the second mobile device; [Nielsen 20020180582A1, ¶0019:  it is an advantage of the invention that a plurality of different access codes to different buildings may be stored and related to one or more electronic key devices {a second mobile device}, providing a flexible way of customising an access right profile {guest user profile} for each electronic key device.   ¶0074: access codes may be transmitted from a central access code management system. This may be done in response to a specific request for an access right {in response to receiving the permission} ; ¶0128: The access code management system 211 generates and administers the access codes {data usable to allow guest user to lock or unlock the electronic lock} as described in connection with FIGS. 3 and 9a-b. ]  and 
determining, by the electronic lock, whether the second mobile device is authorized to access the electronic lock based on the data contained in the guest user profile with neither the electronic lock nor the second mobile device communicating with the server. [Nielsen, ¶0070: When the lock control unit further comprises fifth input means for receiving data items input by a user, the data items corresponding to access codes granting predetermined access rights, an authorised user may input, edit, or delete access codes stored in the lock control unit, possibly after providing a password or another security verification. ]

Regarding currently amended claim 15, the combination of Nielsen and Gerhardt teach claim 1 as described above.
Nielsen teaches wherein the electronic lock is at least one of a padlock, a door lock, or a lock box. [Nielsen, ¶0034: physical lock at door]
	
Regarding claim 19, the combination of Nielsen and Gerhardt teach claim 16 as described above.
Nielsen teaches wherein the external device is not the first mobile device. [Nielsen, ¶0188: external services that are part of the integration services of GPS/GIS systems.]

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen, US PG Publication (20020180582 A1), was submitted by 10/09/2020 IDS, in view of Gerhardt et al., hereinafter (“Gerhardt”), US PG Publication (20200329136 A1), in view of Fisher et al, hereinafter (“Fisher”), US PG Publication (20140266586 A1).
Regarding currently amended claim 2, the combination of Nielsen and Gerhardt teach claim 1 as described above.
While Nielsen teaches the first mobile device, to the communication between the electronic lock and the server [Nielsen, ¶¶0038-0042: electronic key and access code management system communication exchanges]; however, the combination of Nielsen and Gerhardt fail to explicitly teach but Fisher teaches transmitting, by the first mobile device, the location determined responsive to the communication between the first mobile device and the electronic lock to the server; [Fisher, ¶0013: (d) in response to a communication event occurring between the electronic lockbox and the first portable communications device, sending, by use of the first WAN communications circuit, an indication of such communication event to the central computer; ¶0017: (h) querying the user of the first portable communications device for at least one of: an address, and a location, of the electronic lockbox.] and 
transmitting, by the server, the location determined responsive to the communication between the first mobile device and the locking device to the second mobile device. [See Fisher, ¶¶0013 and 0015: (e) sending, using the first WAN communications circuit, a message from the first portable communications device to the central computer, the message including GPS location data]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Nielsen and Gerhardt before him or her by including the teachings of a contextual data delivery to mobile users responsive to access of an electronic lockbox of Fisher. The motivation/suggestion would have been obvious to try to modify the lock mechanism of Nielsen by adding the external GPS system features to portable communications device that includes both a low power radio to communicate to the lockbox and a wide area network radio to communicate to a central clearinghouse computer, and optionally includes a Global Positioning System (GPS) receiver to determine approximate physical location of the lockbox when in communication with the lockbox of Fisher to relay geographic area information [Fisher, ¶¶0001 and 0004].  

Regarding currently amended claim 3, the combination of Nielsen and Gerhardt teach claim 1 as described above.
While Nielsen teaches the first mobile device, to the communication between the locking device and the server [Nielsen, ¶¶0038-0042: electronic key and access code management system communication exchanges] ; however, the combination of Nielsen and Gerhardt fail to explicitly teach but Fisher teaches storing, by the first mobile device, the location determined responsive to the communication between the first mobile device and theelectronic lock in a memory of the first mobile device; [Fisher, ¶0083: In this embodiment, portable transponder 100 includes a microprocessor (CPU) 116, random access memory (RAM) 122, read only memory (ROM] and 
transmitting, by the first mobile device, the location determined responsive to the communication between the first mobile device and the electronic lock to the second mobile device. [Fisher, ¶0013: (d) in response to a communication event occurring between the electronic lockbox and the first portable communications device, sending, by use of the first WAN communications circuit, an indication of such communication event to the central computer]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Nielsen and Fisher before him or her by including the teachings of a systems and Methods for Controlling a Locking Mechanism Using a Portable Electronic Device of Gerhardt. The motivation/suggestion would have been obvious to try to modify the lock mechanism of Nielsen by adding the external GPS system features to portable communications device that includes both a low power radio to communicate to the lockbox and geo location/position of the locking system on a map depicted in 2501 on a mobile device of Gerhardt [Gerhardt, ¶¶0134-0136].  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding currently amended claim 20, although the closest prior art of record such as Nielsen 20020180582A1, Fisher et al 20140266586 A1, and Penilla et al 9365188 teaches A system comprising: an electronic lock comprising a first communication device configured to facilitate communication with a mobile device; [Nielsen 20020180582A1, ¶0119: Fig. 2a shows access control system with lock mechanism 231 (an electronic lock) communicates with mobile electronic key device 201 (a mobile device); ¶0129:  a receiver 227 (a first communication device) for receiving control signals from the electronic key device 201.]; a server comprising: [Nielsen 20020180582A1, ¶0129: access code management system 211]; a second communication device configured to facilitate communication with the mobile device; [Nielsen 20020180582A1, ¶0129: The lock control unit 221 comprises a communications unit 225 (a second communication device) to receive the data transmitted from the access code management system 211; a receiver 227 for receiving control signals from the electronic key device 201]; 
transmit the guest user profile to the mobile device; [Nielsen 20020180582A1, ¶0171: During the access control session, the electronic key device 701 sends a request to the access code management system 711, which verifies the identification of the electronic key device 701, for example via a SIM card, and sends a corresponding access code to the electronic key device 701.  {transmit the guest user profile}]; wherein the electronic lock is configured to receive the guest user profile from the mobile device to make an access decision; [Nielsen 20020180582A1, ¶0170: FIG. 7 a corresponds to the embodiment described in connection with FIG. 6a, where access codes are transferred off-line from the access code management system 711 to the key device 701 and the lock control unit 721] and wherein the electronic lock does not communicate with the server. [Nielsen 20020180582A1, ¶0170:  It is an advantage of this embodiment that it does not require on-line communication between or between the lock control unit 721 and the access code management system 711. Examiner interprets as two separate instance when on-line communications is not required; hence analogous no communication to the access code management system 711]; a processing circuit configured to:  [Fisher et al 20140266586 A1, ¶0081: central clearing house computer (CCC) encompasses one or more physical computers; where a processing circuit is included.]; receive permission for a guest user to access the electronic lock using the mobile device, wherein the permission is provided from an external device prior to the mobile device interacting with the electronic lock; [Fisher et al 20140266586 A1, ¶¶0137-0138 and 0140: Fig. 10 shows flowchart of the routine of control logic for sales agent/property visits that provides a history of property visits by authorized persons (i.e. medical, fire department or police department personnel) who can access a property’s lockbox (a guest user to access the electronic loc) via previously established login procedures by authorized sales agents via central computer system (the permission is provided from an external device prior) a real estate board. ¶¶0044 and 0046-0047: portable communication device (i.e. portable transponder/smart phone with GPS receiver) (the mobile device) with installed APP identifies to CCC (an external device) with user login credentials remains in active communication. Software (APP) identifies the real estate listing information based on a pre-assigned lockbox serial number corresponding to the listing or by using the GPS coordinates communicated as part of the transmission]; generate [[a]] the guest user profile for the guest user in response to receiving the permission, the guest user profile comprising data usable to allow the guest user to lock or unlock the electronic lock; [Nielsen 20020180582A1, 0019:  it is an advantage of the invention that a plurality of different access codes to different buildings may be stored and related to one or more electronic key devices {a second mobile device}, providing a flexible way of customising an access right profile {guest user profile} for each electronic key device.]; provide a notification to the mobile device; [Penilla et al 9365188, Col 38, lines 61-65: an advisor account with assigned electronic keys can be sent to by way of an entity (i.e. e-mail, text message a notification, etc.).] 
However, none of the prior art, alone or in combination teaches generate the guest user profile for the guest user in response to receiving the permission and the activation command, the guest user profile comprising data usable to allow the guest user to lock or unlock the electronic lock; provide a notification to the mobile device regarding a guest user profile; and receive an activation command from the mobile device based on the notification, in view of other limitations of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682. The examiner can normally be reached Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sakinah White Taylor/           Primary Examiner, Art Unit 2497